DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because, aside from the fact that it is very grainy and difficult to reproduce clearly, FIG. 1 does not include all the proper cross hatching.  Hatching must be used to indicate section portions of an object, and must be made by regularly spaced oblique parallel lines spaced sufficiently apart to enable the lines to be distinguished without difficulty, 37 CFR 1.84(h)(3).  The drawings are further objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sliding grooves must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  The drawings are finally objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “5” and “15” have both been used twice in FIG. 1 to designate two different things.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Specification
The disclosure is objected to because of the following informalities: reference number “12” has been defined as both the cam lever and the cam rod.  Each reference number should only be defined using one term throughout the entirety of the Specification.  Appropriate correction is required.
Claim Objections
Claim 8 is objected to because they include reference characters which are not enclosed within parentheses.  Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Allowable Subject Matter
Claims 1-4, 6, and 8 are allowed.
Claims 5 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Solem (US 2016/0130898 A1) teaches a three-dimensional hydraulic oscillator comprising:
an upper casing 37;
a lower casing 2 screwed with the upper casing;
an upper joint (not shown, above 37) screwed with an end 41a of the upper casing; and
a lower joint 39 screwed with an end 40a of the lower casing;
wherein an upper rotating shaft 33 is mounted in the upper casing by symmetrically disposed central bearings 14, a turbine group 10 (¶[0069]) is mounted on the upper rotating shaft, an upper cam 33a [0025], [0069] is fixed to a lower end of the upper rotating shaft, a lower cam 33b is movably mounted below the upper cam, the upper cam contacts with and connects to the lower cam (FIG. 1), a spring 14c, a lower rotating shaft 9 is mounted in the lower casing below the spring by symmetrically disposed bearings 30.

a screw;
wherein the turbine group is mounted on the upper rotating shaft between the centralizing bearings, the lower cam is movably mounted in the upper casing, the screw is mounted in the upper casing below the lower cam through the spring, the screw is fixed to the lower cam, an eccentric block is fixed on the lower rotating shaft between the bearings, a lower roulette is fixed to the top of the lower rotating shaft, a shaft cap is disposed above the lower roulette, and the shaft cap is screwed to the lower rotating shaft, an end of the screw extends through the shaft cap and the lower roulette into the lower rotating shaft, above the lower roulette, an upper roulette is mounted on the screw in the shaft cap, the upper roulette, and the lower roulette are meshed with each other.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Seutter et al. (US 2012/0048619 A1), Solem (US 10,267,109 B2), and MATTHEWS (US 2020/0056437 A1) also teach similar downhole oscillators.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A LOIKITH whose telephone number is (571)270-7822.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Catherine Loikith/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


13 January 2021